UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," " accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company [ X ]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of April 24, 2009, 8,066,965 shares of Class A and 1,216,464 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and six months ended April 3, 2009 and March 28, 2008 1 Condensed Consolidated Balance Sheets - April 3, 2009, October 3, 2008 and March 28, 2008 2 Condensed Consolidated Statements of Cash Flows - Six months ended April 3, 2009 and March 28, 2008 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders 34 Item 6. Exhibits 34 Signatures 35 Exhibit Index 36 PART I FINANCIAL INFORMATION Item 1. Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended April 3 March 28 April 3 March 28 (thousands, except per share data) 2009 2008 2009 2008 Net sales $ 106,630 $ 121,813 $ 176,386 $ 197,780 Cost of sales 66,662 75,007 111,312 121,685 Gross profit 39,968 46,806 65,074 76,095 Operating expenses: Marketing and selling 22,857 27,853 42,042 48,020 Administrative management, finance and information systems 8,679 12,067 17,021 22,745 Research and development 2,640 3,239 5,442 6,264 Total operating expenses 34,176 43,159 64,505 77,029 Operating profit (loss) 5,792 3,647 569 (934 ) Interest income (41 ) (197 ) (145 ) (485 ) Interest expense 3,121 1,475 4,719 2,555 Other (income) expense, net (456 ) 1,306 664 1,360 Income (loss) before income taxes 3,168 1,063 (4,669 ) (4,364 ) Income tax expense (benefit) 703 281 (193 ) (1,522 ) Income (loss) from continuing operations 2,465 782 (4,476 ) (2,842 ) Income (loss) from discontinued operations, net of income tax benefit of $0, $188, $0, and $814 respectively - (320 ) 41 (1,386 ) Net income (loss) $ 2,465 $ 462 $ (4,435 ) $ (4,228 ) Weighted average common shares - Basic: Class A 7,946 7,857 7,927 7,855 Class B 1,216 1,217 1,216 1,217 Dilutive stock options and restricted stock 4 180 9 183 Weighted average common shares - Dilutive 9,166 9,254 9,152 9,255 Income (loss) from continuing operations per common share - Basic: Class A and B share $ 0.27 $ 0.09 $ (0.49 ) $ (0.31 ) Loss from discontinued operations per common share - Basic: Class A and B share $ - $ (0.04 ) $ - $ (0.15 ) Income (loss) per common share - Basic: Class A and B share $ 0.27 $ 0.05 $ (0.49 ) $ (0.46 ) Income (loss) from continuing operations per common Class A and B share - Dilutive $ 0.27 $ 0.09 $ (0.49 ) $ (0.31 ) Loss from discontinued operations per common Class A and B share - Dilutive $ - $ (0.04 ) $ - $ (0.15 ) Income (loss) per common Class A and B share - Dilutive $ 0.27 $ 0.05 $ (0.49 ) $ (0.46 ) Dividends per share: Class A common stock $ - $ 0.055 $ - $ 0.055 Class B common stock $ - $ 0.050 $ - $ 0.050 The accompanying notes are an integral part of the condensed consolidated financial statements. - 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS April 3 October 3 March 28 2009 2008 2008 (thousands, except share data) (unaudited) (audited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ 13,919 $ 41,791 $ 27,662 Accounts receivable, less allowance for doubtful accounts of $2,772, $2,577, and $2,580 respectively 100,466 52,710 120,168 Inventories, net 75,405 85,999 115,126 Deferred income taxes 2,935 2,963 14,501 Other current assets 5,081 6,204 9,151 Assets held for sale - 47 358 Total current assets 197,806 189,714 286,966 Property, plant and equipment, net 37,754 39,077 37,781 Deferred income taxes 1,277 594 14,632 Goodwill 14,524 14,085 58,245 Other intangible assets, net 6,170 6,442 6,634 Other assets 5,460 5,157 7,896 Total assets $ 262,991 $ 255,069 $ 412,154 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term notes payable $ 4,647 $ - $ 45,000 Current maturities of long-term debt 1 3 10,001 Accounts payable 34,422 24,674 33,612 Accrued liabilities: Salaries, wages and benefits 8,252 8,671 12,958 Accrued discounts and returns 7,165 5,776 7,245 Accrued interest payable 901 234 181 Income taxes payable 1,765 1,318 936 Other 19,019 14,637 17,712 Liabilities held for sale - 76 226 Total current liabilities 76,172 55,389 127,871 Long-term debt, less current maturities 60,690 60,000 60,004 Deferred income taxes 969 1,111 - Retirement benefits 6,527 6,774 4,579 Other liabilities 6,247 9,511 12,952 Total liabilities 150,605 132,785 205,406 Shareholders' equity: Preferred stock:none issued Common stock: Class A shares issued: April 3, 2009, 8,066,965 October 3, 2008, 8,006,569 March 28, 2008, 7,995,689 404 400 400 Class B shares issued: April 3, 2009, 1,216,464 October 3, 2008, 1,216,464 March 28, 2008, 1,217,309 61 61 61 Capital in excess of par value 58,191 57,873 57,585 Retained earnings 48,736 53,171 120,894 Accumulated other comprehensive income 5,037 10,779 27,808 Treasury stock at cost, 8,071 shares of Class A common stock (43 ) - - Total shareholders' equity 112,386 122,284 206,748 Total liabilities and shareholders' equity $ 262,991 $ 255,069 $ 412,154 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (thousands) April 3 2009 March 28 2008 CASH USED FOR OPERATING ACTIVITIES Net loss $ (4,435 ) $ (4,228 ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation 4,744 4,645 Amortization of intangible assets 191 236 Amortization of deferred financing costs 267 63 Stock based compensation 279 306 Deferred income taxes (835 ) (4,931 ) Change in operating assets and liabilities, net of effect of businesses acquired or sold: Accounts receivable, net (48,564 ) (57,270 ) Inventories, net 9,673 (18,582 ) Accounts payable and accrued liabilities 12,877 1,912 Other current assets 1,048 368 Other non-current assets (333 ) (1,191 ) Other long-term liabilities (953 ) 773 Other, net 1,106 518 (24,935 ) (77,381 ) CASH USED FOR INVESTING ACTIVITIES Payments for purchase of business, net of cash acquired (913 ) (5,663 ) Additions to property, plant and equipment (3,012 ) (5,255 ) Payments under interest rate swap contracts (1,751 ) - (5,676 ) (10,918 ) CASH PROVIDED BY FINANCING ACTIVITIES Net borrowings from short-term notes payable 4,687 22,997 Net borrowings from long-term debt - 60,000 Principal payments on senior notes and other long-term debt (2 ) (10,800 ) Deferred financing costs paid to lenders (1,280 ) - Excess tax benefits from stock based compensation - 15 Dividends paid (501 ) (999 ) Common stock transactions 43 432 2,947 71,645 Effect of foreign currency fluctuations on cash (208 ) 5,084 Decrease in cash and cash equivalents (27,872 ) (11,570 ) CASH AND CASH EQUIVALENTS Beginning of period 41,791 39,232 End of period $ 13,919 $ 27,662 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 JOHNSON OUTDOORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 Basis of Presentation The condensed consolidated financial statements included herein are unaudited. In the opinion of management, these statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position of Johnson Outdoors Inc. and subsidiaries (the Company) as of April 3, 2009 and March 28, 2008 and the results of operations for the three and six months ended April 3, 2009 and March 28, 2008 and cash flows for the six months ended April 3, 2009 and March 28, 2008. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended October 3, 2008 which was filed with the Securities and Exchange Commission on January 2, 2009. Because of seasonal and other factors, the results of operations for the six months ended April 3, 2009 are not necessarily indicative of the results to be expected for the Company's full 2009 fiscal year. All monetary amounts, other than share and per share amounts, are stated in thousands. 2 Discontinued Operations On December 17, 2007, the Company’s management committed to a plan to divest the Company’s Escape business and began to explore strategic alternatives for its Escape brand products.In accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (“SFAS No. 144”), the results of operations of the Escape business have been reported as discontinued operations in the condensed consolidated statements of operations for the three month period ended March 28, 2008 and the six month periods ended April 3, 2009 and March 28, 2008, and in the condensed consolidated balance sheets as of October 3, 2008 and March 28, 2008. As of January 2, 2009, the Company had completed the disposal of the Escape business.As such, there was no activity related to the discontinued Escape business during the three months ended April 3, 2009.The Company recorded pre-tax and after-tax income related to the discontinued Escape business of $41 during the six month period ended April 3, 2009, which was the result of disposing of the remaining Escape business lines in the first quarter of fiscal 2009.The Company recorded after tax losses related to the discontinued Escape business of $320 and $1,386 during the three and six month periods ended March 28, 2008, respectively. Revenues of the Escape business were $95 and $172 during the three month and six month periods ended March 28, 2008, respectively. 3 Accounts Receivable Accounts receivable are stated net of an allowance for doubtful accounts. The increase in net accounts receivable to $100,466 as of April 3, 2009 from $52,710as of October 3, 2008 is attributable to the seasonal nature of the Company's business. The determination of the allowance for doubtful accounts is based on a combination of factors. In circumstances where specific collection concerns exist, a reserve is established to value the affected account receivable at an amount the Company believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on historical experience of bad debts as a percent of accounts receivable for each business unit. Uncollectible accounts are written off against the allowance for doubtful accounts after collection efforts have been exhausted. The Company typically does not require collateral on its accounts receivable. 4 JOHNSON OUTDOORS INC. 4 Earnings per Share Net income or loss per share of Class A common stock and Class B common stock is computed in accordance with SFAS No. 128, Earnings per Share (“SFAS No. 128”), using the two-class method. Holders of Class A common stock are entitled to cash dividends equal to 110% of all dividends declared and paid on each share of Class B common stock. As such, and in accordance with Emerging Issues Task Force 03-06, Participating Securities and the Two-Class Method under FASB Statement No. 128 (“EITF 03-06”), the undistributed earnings for each period are allocated to each class of common stock based on the proportionate share of the amount of cash dividends that the holders of each such class are entitled to receive. Basic EPS Under the provisions of SFAS No. 128 and EITF 03-06, basic net income or loss per share is computed by dividing net income or loss by the weighted-average number of common shares outstanding less any restricted stock.In periods with cumulative year to date net income and undistributed income, the undistributed income for each period is allocated to each class of common stock based on the proportionate share of the amount of cash dividends that the holders of each such class are entitled to receive.In periods where there is a cumulative year to date net loss or no undistributed income because distributions through dividends exceed net income, Class B shares are treated as anti-dilutive and losses are allocated equally on a per share basis among the Class A and Class B shares. For the six month periods ended April 3, 2009 and March 28, 2008, basic loss per share for Class A and Class B shares has been presented using the two class method in accordance with EITF 03-06 and is the same due to the cumulative net losses incurred in each period presented.For the three month periods ended April 3, 2009 and March 28, 2008, basic income per share for both Class A and Class B was the same as there were no undistributed earnings. Diluted EPS Diluted net income per share is computed by dividing net income by the weighted-average number of common shares outstanding, adjusted for the effect of dilutive stock options and non-vested restricted stock using the treasury method. The computation of diluted net income per share of common stock assumes that ClassB common stock is converted into Class A common stock.Therefore, diluted net income per share is the same for both Class A and Class B shares.In periods where the Company reports a net loss, the effect of anti-dilutive stock options and non-vested restricted stock is excluded and diluted loss per share is equal to basic loss per share for both classes. For the three month periods ended April 3, 2009 and March 28, 2008, diluted net income per share reflects the effect of dilutive stock options and non-vested restricted stock using the treasury method and assumes the conversion of Class B Common Stock into Class A Common Stock.For the six month periods ended April 3, 2009 and March 28, 2008, because the Company reported a net loss, the effect of stock options and non-vested restricted stock is excluded from the diluted loss per share calculation as their inclusion would be anti-dilutive. 5 Stock-Based Compensation and Stock Ownership Plans The Company’s current stock ownership plans provide for issuance of options to acquire shares of Class A common stock by key executives and non-employee directors. Current plans also allow for issuance of shares of restricted stock or stock appreciation rights in lieu of options. Shares of the Company’s Class A Common Stock available for grant to key executives and non-employee directors were 423,669 at April 3, 2009. 5 JOHNSON OUTDOORS INC. Stock Options All stock options have been granted at a price not less than fair market value at the date of grant and become exercisable over periods of one to three years from the date of grant. Stock options generally have a term of 10 years. All of the Company’s stock options outstanding are fully vested, with no further compensation expense to be recorded. There were no grants of stock options during the three and six month periods ended April 3, 2009. A summary of stock option activity for the six months ended April 3, 2009 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding and exercisable at October 3, 2008 271,043 $ 8.36 2.1 $ 1,217 Granted - Exercised (500 ) 7.42 1 Cancelled (90,255 ) 8.62 - Outstanding and exercisable at April 3, 2009 180,288 $ 8.23 2.2 - Restricted Stock All shares of restricted stock awarded by the Company have been granted at their fair market value on the date of grant and vest either immediately or in three to five years after the grant date.The Company granted 25,880 and 6,540 shares of restricted stock with a total value of $125 during each of the three month periods ended April 3, 2009 and March 28, 2008, respectively.Grants of restricted stock were 76,789 and 35,972 with a total value of $450 and $782 for the six month periods ended April 3, 2009 and March 28, 2008, respectively.Amortization expense related to restricted stock was $167 and $164 during the three months ended April 3, 2009 and March 28, 2008, respectively, and $279 and $306 during the six months ended April 3, 2009 and March 28, 2008 respectively. Unvested restricted stock issued and outstanding as of April 3, 2009 totaled 105,827 shares, having a gross unamortized value of $1,038, which will be amortized to expense through November 2013 or adjusted for changes in future estimated or actual forfeitures.Restricted stock grantees may elect to reimburse the Company for withholding taxes due as a result of the vesting of restricted shares by tendering a portion of the vested shares back to the Company.No shares were tendered back to the Company during the three month period ended April 3, 2009. Shares tendered back to the Company totaled 8,071 for the six month period ended April 3, 2009.The value of restricted stock forfeitures was $125 for each of the three and six month periods ended April 3, 2009. There were no forfeitures during the three and six month periods ended March 28, 2008. 6 JOHNSON OUTDOORS INC. A summary of unvested restricted stock activity for the six months ended April 3, 2009 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Grant Price Unvested restricted stock at October 3, 2008 109,277 $ 18.72 Restricted stock grants 76,789 5.86 Restricted stock cancelled (8,822 ) 14.14 Restricted stock vested (71,417 ) 12.32 Unvested restricted stock at April 3, 2009 105,827 14.08 Employees’ Stock Purchase Plan The Company’s employees’ stock purchase plan provides for the issuance of shares of Class A common stock at a purchase price of not less than 85% of the fair market value of such shares on the date of grant or at the end of the offering period, whichever is lower. The Company recognized expense under the stock purchase plan of $0 and $30 during the three and six month periods ended April 3, 2009 and March 28, 2008, respectively.Shares available for purchase by employees under this plan were 55,764at April 3, 2009. 6 Pension Plans The components of net periodic benefit cost related to Company sponsored benefit plans for the three and six months ended April 3, 2009 and March 28, 2008 were as follows: Three Months Ended Six Months Ended April 3 2009 March 28 2008 April 3 2009 March 28 2008 Components of net periodic benefit cost: Service cost $ 170 $ 158 $ 341 $ 315 Interest on projected benefit obligation 269 251 537 503 Less estimated return on plan assets 244 231 488 461 Amortization of unrecognized: Net income 14 23 29 46 Prior Service Cost 1 2 2 3 Net amount recognized $ 210 $ 203 $ 421 $ 406 7 Income Taxes For the three months ended April 3, 2009 and March 28, 2008, the Company’s effective income tax rate attributable to three month quarterly earnings from continuing operations before income taxes was 22.2% and 26.4%, respectively. The decrease is primarily due to the fact that during the second quarter of fiscal 2009, the Company recorded a benefit related to valuation allowance reduction of $356 primarily against the net deferred tax assets in the jurisdictions of the United States and Japan. For the six months ended April 3, 2009 and March 28, 2008, the Company’s effective income tax rate attributable to earnings from continuing operations before income taxes was 4.1% and 34.9%, respectively. The decrease in the current year period was predominantly from the impact of the Company recording a valuation allowance charge of $1,185 against the net deferred tax assets in the jurisdictions of the United States, Japan, Spain, and the United Kingdom in the six months ended April 3, 2009. Additionally, during the first quarter of fiscal 2009, the Company reversed thevaluation allowance for its Germany operations which resulted in $1,800 benefit and established a valuation allowance for its Japan operations which resulted in $1,200 of additional tax expense. 7 JOHNSON OUTDOORS INC. Accounting Principles Board Opinion No. 28, Interim Financial Reporting, requires the Company to adjust its effective tax rate each quarter to be consistent with the estimated annual effective tax rate. Under this effective tax rate methodology, the Company applies an estimated annual income tax rate to its year-to-date income or loss to derive its income tax provision or benefit each quarter. The tax impact of certain significant, unusual or infrequently occurring items must be recorded in the interim period in which they occur. Circumstances may arise which make it difficult for the Company to determine a reasonable estimate of its annual effective tax rate for the fiscal year. This is particularly true when small variations in the projected earnings or losses could result in a significant fluctuation in the estimated annual effective tax rate. In accordance with FASB Interpretation No. 18, Accounting for Income Taxes in Interim Periods, the Company has determined that a reliable estimate of its annual income tax rate cannot be made due to valuation allowances, and that the impact of the Company’s operations in the United States, Japan, New Zealand, Spain, Switzerland, and the United Kingdom should be removed from the effective tax rate methodology and recorded discretely based upon year-to-date results. The effective tax rate methodology continues to be used for the majority of the Company’s other foreign operations. There have been no material changes in unrecognized tax benefits as a result of tax positions taken by the Company in the three months ended April 3, 2009.
